DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/26/2020. Claims 1-14 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determination unit” and “control unit” are modules within an ECU (electronic control unit or engine control unit), as disclosed in applicant’s specification, paragraphs [0027-0029] (PGPub) and FIG. 1, vehicle control unit-10, determination unit-11, and control unit-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-12, step 1 analysis, the subject matter of claims 1-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-12 are directed to a device.
Claims 1-12 recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-12 are directed to a device for determining whether to enter an intersection. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding whether to enter an intersection at a four-way stop. Thus, the claims recite a mental process.
Claims 1-12 do not recite any revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-12 generally link the use of the abstract idea to a particular technological environment or field of use (automatically driven vehicles). 
Claims 1-12 include the step 2B additional elements of a determination unit and a control unit. Applicant’s specification does not provide any indication that the determination unit and the control unit are anything other than modules within an ECU (electronic control unit or engine control unit). Determining traveling control commands is a well-understood, routine and conventional function when 
Regarding claim 13, step 1 analysis, the subject matter of claim 13 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 13 is directed to a method.
Claim 13 recites a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 13 is directed to a method for determining whether to enter an intersection. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver deciding whether to enter an intersection at a four-way stop. Thus, the claim recites a mental process.
Claim 13 does not recite any revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 13 generally links the use of the abstract idea to a particular technological environment or field of use (automatically driven vehicles). 
Claim 13 does not include any step 2B additional elements. Therefore, claim 13 is rejected under 35 U.S.C. 101.
Regarding claim 14, step 1 analysis, the subject matter of claim 14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 14 is directed to a device.
Claim 14 recites a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 14 is directed to a non-transitory computer-readable medium for determining whether to enter an intersection. 
Claim 14 does not recite any revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 14 generally links the use of the abstract idea to a particular technological environment or field of use (automatically driven vehicles). 
Claim 14 includes the step 2B additional elements of a non-transitory computer-readable medium and a computer. Applicant’s specification does not provide any indication that the non-transitory computer-readable medium and the computer are anything other than a conventional ECU (electronic control unit or engine control unit). Determining traveling control commands is a well-understood, routine and conventional function when claimed using a generic ECU. ECUs are widely prevalent and in common use in vehicles. An ECU is not significantly more than the judicial exception since they are a well-understood, routine and conventional feature previously known to the vehicle industry. Therefore, claim 14 is rejected under 35 U.S.C. 101.
(See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsheemy (U.S. Patent Number 10,217,357, hereinafter Elsheemy).
Regarding claim 1, Elsheemy discloses:
A vehicle control device configured to control traveling of a vehicle which can be automatically driven, the vehicle control device comprising: (col. 23, line 64 - col. 24, line 49; and FIG. 1A, vehicle unit-10, signal processor-14, application processor-16, logic-18, memory-20, GPS receiver-28, engine CU-30, and vehicle electric system-32);
a determination unit configured to determine a control condition related to vehicle traveling (col. 23, line 64 - col. 24, line 49);
when a host vehicle, which is a control target vehicle, travels automatically by automatic driving (col. 25, lines 33-36);
a control unit configured to control traveling of the host vehicle based on a determination result of the determination (col. 23, line 64 - col. 24, line 49);
wherein the determination unit is configured to: (col. 23, line 64 - col. 24, line 49);
acquire a position of the host vehicle (col. 9, lines 59-65; and FIG. 21, vertical segments-42,44, horizontal segments-46,48, and traffic size-50,51,52,53);
determine whether to enter an intersection based on a detection result of a stopped vehicle stopped at the intersection when the host vehicle approaches the intersection which is designated to 
wherein the control unit is configured to perform travel control of entering and passing through the intersection in accordance with a determination result of the determination unit (col. 23, line 64 - col. 24, line 49; and col. 25, lines 33-36).
Regarding claim 2, Elsheemy further discloses:
wherein the determination unit is configured to set a priority indicating a priority order of passing through the intersection, and determine whether to enter the intersection based on the priority (col. 23, line 64 - col. 24, line 49).
Regarding claim 3, Elsheemy further discloses:
wherein when there is a stopped vehicle that has stopped earlier at the intersection, the determination unit is configured to output a determination result of entering the intersection later than the stopped vehicle (col. 24, lines 12-17).
Regarding claim 4, Elsheemy further discloses:
wherein the determination unit is configured to: wait for another vehicle, whose value of the priority is a minimum value, to pass through the intersection, and reduce a value of the priority upon recognizing that the another vehicle has passed the intersection (col. 15, line 49 - col. 16, line 30; col. 20, lines 31-55; FIG. 16, Table Cases ID; and FIG. 17, Table Cases_ Timing for Model (3,4,5,6)); and
output the determination result of entering the intersection when the value of the priority is the minimum value (col. 24, lines 12-17).
Regarding claim 5, Elsheemy further discloses:
wherein the determination unit is configured to output a determination result of entering the intersection when there is no other stopped vehicle stopped at the intersection (col. 24, lines 9-12).

Regarding claim 6, Elsheemy further discloses:
wherein the determination unit is configured to: determine whether there is any simultaneous arriving vehicle stopped at the intersection simultaneously within a predetermined period (col. 24, lines 18-49); and
output, when there is a simultaneous arriving vehicle, a determination result of entering the intersection later than other stopped vehicles including a stopped vehicle that has stopped earlier at the intersection and the simultaneous arriving vehicle located between the host vehicle and the stopped vehicle in a priority direction (col. 23, line 64 - col. 24, line 56).
Regarding claim 7, Elsheemy further discloses:
wherein the determination unit is configured to: set a priority indicating a priority order of passing through the intersection, and determine whether to enter the intersection based on the priority (col. 23, line 64 - col. 24, line 56); and
wait, when there is a simultaneous arriving vehicle stopped at the intersection simultaneously within a predetermined period and there are stopped vehicles on all road segments entering the intersection, for another vehicle, whose value of the priority is a minimum value, to pass through the intersection, and set a value of the priority of the host vehicle to be larger than other stopped vehicles including a stopped vehicle that has stopped earlier at the intersection and the simultaneous arriving vehicle located between the host vehicle and the stopped vehicle in a priority direction upon recognizing that the another vehicle has passed the intersection (col. 15, line 49 - col. 16, line 30; col. 20, lines 31-55; FIG. 16, Table Cases ID; and FIG. 17, Table Cases_ Timing for Model (3,4,5,6)).
Regarding claim 8, Elsheemy further discloses:
wherein the determination unit is configured to: wait for the another vehicle, whose value of the priority is the minimum value, to pass through the intersection, and reduce the value of the priority 
output a determination result of entering the intersection when the value of the priority is the minimum value (col. 23, line 64 - col. 24, line 56).
Regarding claim 9, Elsheemy further discloses:
wherein the determination unit is configured to further determine whether there is any vehicle passing in the intersection, and outputs the determination result of entering the intersection when there is no other vehicle in the intersection (col. 15, line 49 - col. 16, line 30; col. 20, lines 31-55; FIG. 16, Table Cases ID; and FIG. 17, Table Cases_ Timing for Model (3,4,5,6)); and
wherein the control unit is configured to start traveling for passing the intersection in accordance with the determination result of entering the intersection determined by the determination unit (col. 24, lines 9-17).
Regarding claim 13, Elsheemy further discloses:
A vehicle control method of a vehicle control device configured to control traveling of a vehicle which can be automatically driven, the vehicle control method comprising: (col. 23, line 64 - col. 24, line 49; and FIG. 1A, vehicle unit-10, signal processor-14, application processor-16, logic-18, memory-20, GPS receiver-28, engine CU-30, and vehicle electric system-32);
determining a control condition related to vehicle traveling (col. 23, line 64 - col. 24, line 49);
when a host vehicle, which is a control target vehicle, travels automatically by automatic driving (col. 25, lines 33-36);
controlling traveling of the host vehicle based on a determination result of the determination (col. 23, line 64 - col. 24, line 49);
wherein the determining the control condition comprises: (col. 23, line 64 - col. 24, line 49);

determining whether to enter an intersection based on a detection result of a stopped vehicle stopped at the intersection when the host vehicle approaches the intersection which is designated to require vehicles on all road segments entering the intersection to stop at a same priority (col. 23, line 64 - col. 24, line 49); and
wherein the controlling traveling of the host vehicle comprises: performing travel control of entering and passing through the intersection is performed in accordance with a determination result of whether to enter the intersection (col. 23, line 64 - col. 24, line 49; and col. 25, lines 33-36).
Regarding claim 14, Elsheemy further discloses:
A non-transitory computer-readable medium storing a program, when executed by a computer, causing the computer to perform a vehicle control method for controlling traveling of a vehicle which can be automatically driven, the method comprising: (col. 23, line 64 - col. 24, line 49; and FIG. 1A, vehicle unit-10, signal processor-14, application processor-16, logic-18, memory-20, GPS receiver-28, engine CU-30, and vehicle electric system-32);
determining a control condition related to vehicle traveling (col. 23, line 64 - col. 24, line 49);
when a host vehicle, which is a control target vehicle, travels automatically by automatic driving (col. 25, lines 33-36);
controlling traveling of the host vehicle based on a determination result of the determination (col. 23, line 64 - col. 24, line 49);
wherein the determining the control condition comprises: (col. 23, line 64 - col. 24, line 49);
acquiring a position of the host vehicle (col. 9, lines 59-65; and FIG. 21, vertical segments-42,44, horizontal segments-46,48, and traffic size-50,51,52,53);

wherein the controlling traveling of the host vehicle comprises: performing travel control of entering and passing through the intersection in accordance with a determination result of whether to enter the intersection (col. 23, line 64 - col. 24, line 49; and col. 25, lines 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy, as applied to claim 1 above, and further in view of Chase et al. (US-2018/0335781-A1, hereinafter Chase).
Regarding claim 10, Elsheemy does not disclose using a random number to set a predetermined waiting time for an autonomous vehicle to enter an intersection. However, Chase discloses a system for determining a sequence of autonomous vehicles moving through an intersection, including the following features:
wherein the determination unit is configured to: determine whether there is any simultaneous arriving vehicle stopped at the intersection simultaneously within a predetermined period (paragraph [0058]); and

Chase teaches that, when multiple autonomous vehicles simultaneously converge on a four-way stop, each vehicle should transmit a random number in order to determine an order of passage (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using random numbers to determine order of passage of autonomous vehicles of Chase into the system of determining order of passage of autonomous vehicles at a 4-way stop of Elsheemy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining waiting times which allow for passage of the vehicles. A person of ordinary skill would understand the need to impose a ranked order when multiple autonomous vehicles arrive at an intersection simultaneously.
Regarding claim 12, Elsheemy does not disclose using a random number to set a predetermined waiting time for an autonomous vehicle to enter an intersection. However, Chase further discloses:
wherein the determination unit is configured to determine whether there is any other moving vehicle at the intersection, and stop traveling and set the waiting time again when there is the moving vehicle (paragraphs [0058-0059]). 
Chase teaches that, when multiple autonomous vehicles simultaneously converge on a four-way stop, each vehicle should transmit a random number in order to determine an order of passage (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using random numbers to determine order of passage of autonomous vehicles of Chase into the system of determining order of passage of autonomous vehicles at a 4-way stop of Elsheemy. A person of ordinary skill would have been .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy in view of Chase, as applied to claim 10 above, and further in view of Irimoto Masayuki et al. (JP 2006-338596, hereinafter Irimoto Masayuki).
Regarding claim 11, Elsheemy in view of Chase does not disclose setting a waiting time such that a waiting time in a case where a host vehicle travels straight through an intersection is shorter than a waiting time in a case where a host vehicle turns right or left. However, Irimoto Masayuki discloses a system for setting a priority level of intersection entry for multiple vehicles, including the following features:
wherein the determination unit is configured to set the waiting time such that a waiting time in a case where the host vehicle travels straight through the intersection is shorter than a waiting time in a case where the host vehicle turns right or turns left (paragraphs [0074-0075]). 
Irimoto Masayuki teaches that an intersection priority setting unit should assign a higher priority to a vehicle predicted to travel straight ahead than a vehicle predicted to turn right or left (paragraphs [0074-0075]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of assigning vehicles traveling straight through an intersection higher priority than vehicles turning right or left at the intersection of Irimoto Masayuki into the system of determining order of passage of autonomous vehicles at a 4-way stop of Elsheemy in view of Chase. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining waiting times which allow for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667